 



Exhibit 10.4
COMMERCIAL VEHICLE GROUP, INC
CHANGE IN CONTROL & NON-COMPETITION AGREEMENT
     This Agreement is made as of this 5th day of April, 2006, by and between
James F. Williams (“Executive”) and Commercial Vehicle Group, Inc., a Delaware
corporation with its principal office at 6530 W. Campus Oval, New Albany, Ohio
43054, its subsidiaries, successors and assigns (the “Company”).
Recitals
     A. The Company is engaged in the business of developing, manufacturing, and
marketing of interior systems, vision safety solutions and other cab-related
products for the global commercial vehicle market, including the heavy-duty
(Class 8) truck market, the construction market and other specialized
transportation markets and in connection therewith develops and uses valuable
technical and nontechnical trade secrets and other confidential information
which it desires to protect.
     B. You will continue to be employed as an executive officer of the Company.
     C. The Company considers your continued services to be in the best interest
of the Company and desires, through this Agreement, to assure your continued
services on behalf of the Company on an objective and impartial basis and
without distraction or conflict of interest in the event of an attempt to obtain
control of the Company.
     D. You are willing to remain in the employ of the Company on the terms set
forth in this agreement.
Agreement
     NOW, THEREFORE, the parties agree as follows:
     1. Consideration. As consideration for your entering into this Agreement
and your willingness to remain bound by its terms, the Company shall continue to
employ you and provide you with access to certain Confidential Information as
defined in this Agreement and other valuable consideration as provided for
throughout this Agreement, including in Sections 3 and 4 of this Agreement.
     2. Employment.
          (a) Position. You will continue to be employed as Vice President of
Human Resources, reporting to the President and Chief Executive Officer [or
board of directors] of the Company. You shall continue to perform the duties,
undertake the responsibilities and exercise the authority customarily performed,
undertaken and exercised by persons employed in similar executive capacities.

- 1 -



--------------------------------------------------------------------------------



 



     (b) Restricted Employment. While employed by the Company, you shall devote
your best efforts to the business of the Company and shall not engage in any
outside employment or consulting work without first securing the approval of the
Company’s Board of Directors. Furthermore, so long as you are employed under
this Agreement, you agree to devote your full time and efforts exclusively on
behalf of the Company and to competently, diligently, and effectively discharge
your duties hereunder. You shall not be prohibited from engaging in such
personal, charitable, or other nonemployment activities that do not interfere
with your full time employment hereunder and which do not violate the other
provisions of this Agreement. You further agree to comply fully with all
policies and practices of the Company as are from time to time in effect.
     3. Compensation.
          (a) Your compensation will be continued at your current annual base
rate (“Basic Salary”), payable in accordance with the normal payroll practices
of the Company. Your base salary may be increased from time to time by action of
the Board of Directors of the Company. You will also be eligible for a cash
bonus under a performance bonus plan which is determined annually by the Board
of Directors of the Company.
          (b) You will be entitled to receive stock options and to purchase
shares of the common stock of the Company pursuant to the terms of the Company’s
Equity Incentive Plan or other plan adopted by the Board of Directors of the
Company from time to time. If a “Change in Control,” as defined in
Section 9(e)(v), shall occur (i) in which the Company does not survive as a
result of such Change in Control or substantially all of the assets of the
Company are sold as a result of such Change in Control, and (ii) in which the
surviving entity does not assume the obligations of your outstanding stock
options upon the Change in Control, then all outstanding stock options issued to
you prior to the Change in Control will be immediately vested upon such Change
of Control and such options will be exercisable for a period of at least
12 months from the date of the Change in Control.
          (c) Subject to applicable Company policies, you will be reimbursed for
necessary and reasonable business expenses incurred in connection with the
performance of your duties hereunder or for promoting, pursuing or otherwise
furthering the business or interests of the Company.
     4. Fringe Benefits. You will be entitled to receive employee benefits and
participate in any employee benefit plans, in accordance with their terms as
from time to time amended, that the Company maintains during your employment and
which are made generally available to all other executive management employees
in like positions. This includes medical and dental insurance, life insurance,
disability insurance, supplemental medical insurance and 401(k) plan including
all executive benefits as approved by the Board of Directors’ Compensation
Committee. It is agreed that the Company will pay any necessary COBRA payments
on your behalf due to any break in medical coverage for any reason, including
pre-existing conditions.
     5. Reserved.

- 2 -



--------------------------------------------------------------------------------



 



     6. Confidential Information.
          (a) As used throughout this Agreement, the term “Confidential
Information” means any information you acquire during employment by the Company
(including information you conceive, discover or develop) which is not readily
available to the general public and which relates to the business, including
research and development projects, of the Company, its subsidiaries or its
affiliated companies.
          (b) Confidential Information includes, without limitation, information
of a technical nature (such as trade secrets, inventions, discoveries, product
requirements, designs, software codes and manufacturing methods), matters of a
business nature (such as customer lists, the identities of customer contacts,
information about customer requirements and preferences, the terms of the
Company’s contracts with its customers and suppliers, and the Company’s costs
and prices), personnel information (such as the identities, duties, customer
contacts, and skills of the Company’s employees) and other financial information
relating to the Company and its customers (including credit terms, methods of
conducting business, computer systems, computer software, personnel data, and
strategic marketing, sales or other business plans). Confidential Information
may or may not be patentable.
          (c) Confidential Information does not include information which you
learned prior to employment with the Company from sources other than the
Company, information you develop after employment from sources other than the
Company’s Confidential Information or information which is readily available to
persons with equivalent skills, training and experience in the same fields or
fields of endeavor as you. You must presume that all information that is
disclosed or made accessible to you during employment by the Company is
Confidential Information if you have a reasonable basis to believe the
information is Confidential Information or if you have notice that the Company
treats the information as Confidential Information.
          (d) Except in conducting the Company’s business, you shall not at any
time, either during or following your employment with the Company, make use of,
or disclose to any other person or entity, any Confidential Information unless
(i) the specific information becomes public from a source other than you or
another person or entity that owes a duty of confidentiality to the Company and
(ii) twelve months have passed since the specific information became public.
However, you may discuss Confidential Information with employees of the Company
when necessary to perform your duties to the Company. Notwithstanding the
foregoing, if you are ordered by a court of competent jurisdiction to disclose
Confidential Information, you will officially advise the Court that you are
under a duty of confidentiality to the Company hereunder, take reasonable steps
to delay disclosure until the Company may be heard by the Court, give the
Company prompt notice of such Court order, and if ordered to disclose such
Confidential Information you shall seek to do so under seal or in camera or in
such other manner as reasonably designed to restrict the public disclosure and
maintain the maximum confidentiality of such Confidential Information.
          (e) Upon Employment Separation, you shall deliver to the Company all
originals, copies, notes, documents, computer data bases, disks, and CDs, or
records of any kind that reflect or relate to any Confidential Information. As
used herein, the term “notes” means

- 3 -



--------------------------------------------------------------------------------



 



written or printed words, symbols, pictures, numbers or formulae. As used
throughout this Agreement, the term “Employment Separation” means the separation
from and/or termination of your employment with the Company, regardless of the
time, manner or cause of such separation or termination.
     7. Inventions.
          (a) As used throughout this Agreement, the term “Inventions” means any
inventions, improvements, designs, plans, discoveries or innovations of a
technical or business nature, whether patentable or not, relating in any way to
the Company’s business or contemplated business if the Invention is conceived or
reduced to practice by you during your employment by the Company. Inventions
includes all data, records, physical embodiments and intellectual property
pertaining thereto. Inventions reduced to practice within one year following
Employment Separation shall be presumed to have been conceived during
employment.
          (b) Inventions are the Company’s exclusive property and shall be
promptly disclosed and assigned to the Company without additional compensation
of any kind. If requested by the Company, you, your heirs, your executors, your
administrators or legal representative will provide any information, documents,
testimony or other assistance needed for the Company to acquire, maintain,
perfect or exercise any form of legal protection that the Company desires in
connection with an Invention.
          (c) Upon Employment Separation, you shall deliver to the Company all
copies of and all notes with respect to all documents or records of any kind
that relate to any Inventions.
     8. Noncompetition and Nonsolicitation.
          (a) By entering into this Agreement, you acknowledge that the
Confidential Information has been and will be developed and acquired by the
Company by means of substantial expense and effort, that the Confidential
Information is a valuable asset of the Company’s business, that the disclosure
of the Confidential Information to any of the Company’s competitors would cause
substantial and irreparable injury to the Company’s business, and that any
customers of the Company developed by you or others during your employment are
developed on behalf of the Company. You further acknowledge that you have been
provided with access to Confidential Information, including Confidential
Information concerning the Company’s major customers, and its technical,
marketing and business plans, disclosure or misuse of which would irreparably
injure the Company.
          (b) In exchange for the consideration specified in Section 1 of this
Agreement — the adequacy of which you expressly acknowledge — you agree that
during your employment by the Company and for a period of twelve (12) months
following Employment Separation, you shall not, directly or indirectly, as an
owner, shareholder, officer, employee, manager, consultant, independent
contractor, or otherwise:
          (i) Attempt to recruit or hire, interfere with or harm, or attempt to
interfere with or harm, the relationship of the Company, its subsidiaries or
affiliates, with

- 4 -



--------------------------------------------------------------------------------



 



any person who is an employee, customer or supplier of the Company, it
subsidiaries or affiliates;
               (ii) Contact any employee of the Company for the purpose of
discussing or suggesting that such employee resign from employment with the
Company for the purpose of becoming employed elsewhere or provide information
about individual employees of the Company or personnel policies or procedures of
the Company to any person or entity, including any individual, agency or company
engaged in the business of recruiting employees, executives or officers; or
               (iii) Own, manage, operate, join, control, be employed by,
consult with or participate in the ownership, management, operation or control
of, or be connected with (as a stockholder, partner, or otherwise), any
business, individual, partner, firm, corporation, or other entity that competes
or plans to compete, directly or indirectly, with the Company, its products, or
any division, subsidiary or affiliate of the Company; provided, however, that
your “beneficial ownership,” either individually or as a member of a “group” as
such terms are used in Rule 13d of the General Rules and Regulations under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), of not more
than two percent (2%) of the voting stock of any publicly held corporation,
shall not be a violation of this Agreement.
     9. Termination of Employment.
          (a) Termination Upon Death or Disability. Your employment will
terminate automatically upon your death. The Company will be entitled to
terminate your employment because of your disability upon 30 days written
notice. “Disability” will mean “total disability” as defined in the Company’s
long term disability plan or any successor thereto. In the event of a
termination under this Section 9(a), the Company will pay you only the earned
but unpaid portion of your Basic Salary through the termination date.
          (b) Termination by Company for Cause. An Employment Separation for
Cause will occur upon a determination by the Company that “Cause” exists for
your termination and the Company serves you written notice of such termination.
As used in this Agreement, the term “Cause” shall refer only to any one or more
of the following grounds:
               (i) Commission of an act of dishonesty involving the Company, its
business or property, including, but not limited to, misappropriation of funds
or any property of the Company;
          (ii) Engagement in activities or conduct clearly injurious to the best
interests or reputation of the Company;
               (iii) Willful and continued failure substantially to perform your
duties under this Agreement (other than as a result of physical or mental
illness or injury), after the Board of Directors of the Company delivers to you
a written demand for substantial performance that specifically identifies the
manner in which the Board believes that you have not substantially performed
your duties;

- 5 -



--------------------------------------------------------------------------------



 



               (iv) Illegal conduct or gross misconduct that is willful and
results in material and demonstrable damage to the business or reputation of the
Company;
               (v) The clear violation of any of the material terms and
conditions of this Agreement or any other written agreement or agreements you
may from time to time have with the Company;
               (vi) The clear violation of the Company’s code of business
conduct or the clear violation of any other rules of behavior as may be provided
in any employee handbook which would be grounds for dismissal of any employee of
the Company; or
               (vii) Commission of a crime which is a felony, a misdemeanor
involving an act of moral turpitude, or a misdemeanor committed in connection
with your employment by the Company which causes the Company a substantial
detriment.
          No act or failure to act shall be considered “willful” unless it is
done, or omitted to be done, by you in bad faith or without reasonable belief
that your action or omission was in the best interests of the Company. Any act
or failure to act that is based upon authority given pursuant to a resolution
duly adopted by the Board of Directors, or the advice of counsel for the
Company, shall be conclusively presumed to be done, or omitted to be done, by
you in good faith and in the best interests of the Company.
          In the event of a termination under this Section 9(b), the Company
will pay you only the earned but unpaid portion of your Basic Salary through the
termination date.
          Following a termination for Cause by the Company, if you desire to
contest such determination, your sole remedy will be to submit the Company’s
determination of Cause to arbitration in Columbus, Ohio before a single
arbitrator under the commercial arbitration rules of the American Arbitration
Association. If the arbitrator determines that the termination was other than
for Cause, the Company’s sole liability to you will be the amount that would be
payable to you under Section 9(d) of this Agreement for a termination of your
employment by the Company without Cause. Each party will bear his or its own
expenses of the arbitration.
          (c) Termination by You. In the event of an Employment Separation as a
result of a termination by you for any reason, you must provide the Company with
at least 14 days advance written notice (“Notice of Termination”) and continue
working for the Company during the 14-day notice period, but only if the Company
so desires to continue your employment and to compensate you during such period.
          In the event of such termination under this Section, the Company will
pay you the earned but unpaid portion of your Basic Salary through the
termination date.
          (d) Termination by Company Without Cause. In the event of an
Employment Separation as a result of termination by the Company without Cause,
the Company will pay you the earned but unpaid portion of your Basic Salary
through the termination date and will continue to

- 6 -



--------------------------------------------------------------------------------



 



pay you your Basic Salary for an additional twelve (12) months (the “Severance
Period”); provided, however, any such payments will immediately end if (i) you
are in violation of any of your obligations under this Agreement, including
Sections 6, 7 and/or 8; or (ii) the Company, after your termination, learns of
any facts about your job performance or conduct that would have given the
Company Cause, as defined in Section 9(b), to terminate your employment.
          (e) Termination Following Change of Control. If a “Change in Control”,
as defined in Section 9(e)(v), shall have occurred and within 13 months
following such Change in Control the Company terminates your employment other
than for Cause, as defined in Section 9(b), or you terminate your employment for
Good Reason, as that term is defined in Section 9(e)(vii), then you shall be
entitled to the benefits described below:
               (i) You shall be entitled to the unpaid portion of your Basic
Salary plus credit for any vacation accrued but not taken and the amount of any
earned but unpaid portion of any bonus, incentive compensation, or any other
Fringe Benefit to which you are entitled under this Agreement through the date
of the termination as a result of a Change in Control (the “Unpaid Earned
Compensation”), plus 1.0 times your “Current Annual Compensation” as defined in
this Section 9(e)(i) (the “Salary Termination Benefit”). “Current Annual
Compensation” shall mean the total of your Basic Salary in effect at the
Termination Date, plus the average annual performance bonus actually received by
you over the last three years fiscal years (or if you have been employed for a
shorter period of time over such period during which you performed services for
the Company) plus any medical, financial and insurance coverage provided
presently under your current annual compensation plan, and shall not include the
value of any stock options granted or exercised, restricted stock awards granted
or vested, contributions to 401(k) or other qualified plans.”
               (ii) Immediate vesting of all outstanding stock options and
restricted stock awards issued to you, and thereafter shall be exercisable for a
period of at least 12 months after the Termination Date.
               (iii) The Company shall maintain for your benefit (or at your
election make COBRA payments for your benefit), until the earlier of
(A) 12 months after termination of employment following a Change in Control, or
(B) your commencement of full-time employment with a new employer with
comparable benefits, all life insurance, medical, health and accident, and
disability plans or programs, such plans or programs to be maintained at the
then current standards of the Company, in which you shall have been entitled to
participate prior to termination of employment following a Change in Control,
provided your continued participation is permitted under the general terms of
such plans and programs after the Change in Control (“Fringe Termination
Benefit”); (collectively the Salary Termination Benefit and the Fringe
Termination Benefit are referred to as the “Termination Benefits”).
               (iv) The Unpaid Earned Compensation shall be paid to you within
15 days after termination of employment, one-half of the Salary Termination
Benefit shall be

- 7 -



--------------------------------------------------------------------------------



 



payable to you as severance pay in a lump sum payment within 30 days after
termination of employment, and one-half of the Salary Termination Benefit shall
be payable to you as severance pay in equal monthly payments commencing 30 days
after termination of employment and ending on the date that is the earlier of
two and one-half months after the end of the Company’s fiscal year in which
termination occurred or your death; provided, however, the Company may
immediately discontinue the payment of the Termination Benefits if (i) you are
in violation of any of your obligations under this Agreement, including in
Sections 6, 7 and/or 8; and/or (ii) the Company, after your termination, learns
of any facts about your job performance or conduct that would have given the
Company Cause as defined in Section 9(b) to terminate your employment. You shall
have no duty to mitigate your damages by seeking other employment, and the
Company shall not be entitled to set off against amounts payable hereunder any
compensation which you may receive from future employment. To the extent
necessary, the parties hereto agree to negotiate in good faith should any
amendment to this Agreement required in order to comply with Section 409A of the
Code, provided, however, no amendment shall be effected after the occurrence of
a Change in Control.
               (v) A “Change in Control” shall be deemed to have occurred if and
when, after the date hereof, (i) any “person” (as that term is used in Section
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) on the date hereof), including any “group” as such term is used
in Section 13(d)(3) of the Exchange Act on the date hereof, shall acquire (or
disclose the previous acquisition of) beneficial ownership (as that term is
defined in Section 13(d) of the Exchange Act and the rules thereunder on the
date hereof) of shares of the outstanding stock of any class or classes of the
Company which results in such person or group possessing more than 50% of the
total voting power of the Company’s outstanding voting securities ordinarily
having the right to vote for the election of directors of the Company; or
(ii) as the result of, or in connection with, any tender or exchange offer,
merger or other business combination, or contested election, or any combination
of the foregoing transactions (a “Transaction”), the owners of the voting shares
of the Company outstanding immediately prior to such Transaction own less than a
majority of the voting shares of the Company after the Transaction; or
(iii) during any period of two consecutive years during the term of this
Agreement, individuals who at the beginning of such period constitute the Board
of Directors of the Company (or who take office following the approval of a
majority of the directors then in office who were directors at the beginning of
the period) cease for any reason to constitute at least one-half thereof, unless
the election of each director who was not a director at the beginning of such
period has been approved in advance by directors of the Company representing at
least one-half of the directors then in office who were directors at the
beginning of the period; or (iv) the sale, exchange, transfer, or other
disposition of all or substantially all of the assets of the Company (a “Sale
Transaction”) shall have occurred.
               (vi) Anything in this Agreement to the contrary notwithstanding,
in the event it shall be determined that any payment or distribution involving a
“Change in

- 8 -



--------------------------------------------------------------------------------



 



Control” of the Company, by the Company or any other person or entity, to or for
the benefit of the Executive (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise, but
determined without regard to any additional payments required under this
Section 3) (a “Payment”) would be subject to the excise tax imposed by
Section 4999 of the Code (or any successor provision) or any interest or
penalties are incurred by the Executive with respect to such excise tax (such
excise tax, together with any such interest and penalties, are hereinafter
collectively referred to as the “Excise Tax”), then the Executive shall be
entitled to receive an additional payment (a “Gross-Up Payment”) from the
Company in an amount such that, after payment by the Executive of all taxes
(including any interest or penalties imposed with respect to such taxes),
including, without limitation, any income and/or payroll taxes (and any interest
and penalties imposed with respect thereto) and Excise Tax imposed upon the
Gross-Up Payment, the Executive retains an amount of the Gross-Up Payment equal
to the Excise Tax imposed upon the Payments.
               (vii) As used in this Agreement, the term “Good Reason” means,
without your written consent:
                    (A) a material change in your status, position or
responsibilities which, in your reasonable judgment, does not represent a
promotion from your existing status, position or responsibilities as in effect
immediately prior to the Change in Control; the assignment of any duties or
responsibilities or the removal or termination of duties or responsibilities
(except in connection with the termination of employment for total and permanent
disability, death, or Cause, or by you other than for Good Reason), which, in
your reasonable judgment, are materially inconsistent with such status, position
or responsibilities;
                    (B) a reduction by the Company in your Basic Salary as in
effect on the date hereof or as the same may be increased from time to time
during the term of this Agreement or the Company’s failure to increase (within
twelve months of your last increase in Basic Salary) your Basic Salary after a
Change in Control in an amount which at least equals, on a percentage basis, the
average percentage increase in Basic Salary for all executive and senior
officers of the Company, in like positions, which were effected in the preceding
twelve months;
                    (C) the relocation of the Company’s principal executive
offices to a location outside the greater Columbus metropolitan area or the
relocation of you by the Company to any place other than the location at which
you performed duties prior to a Change in Control, except for required travel on
the Company’s business to an extent consistent with business travel obligations
at the time of a Change in Control;

- 9 -



--------------------------------------------------------------------------------



 



                    (D) the failure of the Company to continue in effect, or
continue or materially reduce your participation in, any incentive, bonus or
other compensation plan in which you participate, including but not limited to
the Company’s stock option plans, unless an equitable arrangement (embodied in
an ongoing substitute or alternative plan), has been made or offered with
respect to such plan in connection with the Change in Control;
                    (E) the failure by the Company to continue to provide you
with benefits substantially similar to those enjoyed or to which you are
entitled under any of the Company’s deferred compensation, pension, profit
sharing, life insurance, medical, dental, health and accident, or disability
plans at the time of a Change in Control, the taking of any action by the
Company which would directly or indirectly materially reduce any of such
benefits or deprive you of any material fringe benefit enjoyed or to which you
are entitled at the time of the Change in Control, or the failure by the Company
to provide the number of paid vacation and sick leave days to which you are
entitled on the basis of years of service with the Company in accordance with
the Company’s normal vacation policy in effect on the date hereof;
                    (F) the failure of the Company to obtain a satisfactory
agreement from any successor or assign of the Company to assume and agree to
perform this Agreement;
                    (G) any request by the Company that you participate in an
unlawful act or take any action constituting a breach of your professional
standard of conduct; or
                    (H) any breach of this Agreement on the part of the Company.
Notwithstanding anything in this Section to the contrary, your right to
terminate your employment pursuant to this Section shall not be affected by
incapacity due to physical or mental illness.
               (viii) Upon any termination or expiration of this Agreement or
any cessation of your employment hereunder, the Company shall have no further
obligations under this Agreement and no further payments shall be payable by the
Company to you, except as provided in Section 9 above and except as required
under any benefit plans or arrangements maintained by the Company and applicable
to you at the time of such termination, expiration or cessation of your
employment.
               (ix) Enforcement of Agreement. The Company is aware that upon the
occurrence of a Change in Control, the Board of Directors or a shareholder of
the Company may then cause or attempt to cause the Company to refuse to comply
with its obligations under this Agreement, or may cause or attempt to cause the
Company to institute, or may institute litigation seeking to have this Agreement
declared unenforceable, or may take or attempt to take other action to deny you
the benefits

- 10 -



--------------------------------------------------------------------------------



 



intended under this Agreement. In these circumstances, the purpose of this
Agreement could be frustrated. Accordingly, if following a Change in Control it
should appear to you that the Company has failed to comply with any of its
obligations under Section 9 of this Agreement or in the event that the Company
or any other person takes any action to declare Section 9 of this Agreement void
or enforceable, or institutes any litigation or other legal action designed to
deny, diminish or to recover from you the benefits entitled to be provided to
you under Section 9, and that you have complied with all your obligations under
this Agreement, the Company authorizes you to retain counsel of your choice, at
the expense of the Company as provided in this Section 9(e)(ix), to represent
you in connection with the initiation or defense of any pre-suit settlement
negotiations, litigation or other legal action, whether such action is by or
against the Company or any Director, officer, shareholder, or other person
affiliated with the Company, in any jurisdiction. Notwithstanding any existing
or prior attorney-client relationship between the Company and such counsel, the
Company consents to you entering into an attorney-client relationship with such
counsel, and in that connection the Company and you agree that a confidential
relationship shall exist between you and such counsel, except with respect to
any fee and expense invoices generated by such counsel. The reasonable fees and
expenses of counsel selected by you as hereinabove provided shall be paid or
reimbursed to you by the Company on a regular, periodic basis upon presentation
by you of a statement or statements prepared by such counsel in accordance with
its customary practices, up to a maximum aggregate amount of $50,000. Any legal
expenses incurred by the Company by reason of any dispute between the parties as
to enforceability of Section 9 or the terms contained in Section 9(f),
notwithstanding the outcome of any such dispute, shall be the sole
responsibility of the Company, and the Company shall not take any action to seek
reimbursement from you for such expenses.
          (f) The noncompetition periods described in Section 8 of this
Agreement shall be suspended while you engage in any activities in breach of
this Agreement. In the event that a court grants injunctive relief to the
Company for your failure to comply with Section 8, the noncompetition period
shall begin again on the date such injunctive relief is granted.
          (g) Nothing contained in this Section 9 shall be construed as limiting
your obligations under Sections 6, 7, or 8 of this Agreement concerning
Confidential Information, Inventions, or Noncompetition and Nonsolicitation.
     10. Remedies; Venue; Process.
          (a) You hereby acknowledge and agree that the Confidential Information
disclosed to you prior to and during the term of this Agreement is of a special,
unique and extraordinary character, and that any breach of this Agreement will
cause the Company irreparable injury and damage, and consequently the Company
shall be entitled, in addition to all other legal and equitable remedies
available to it, to injunctive and any other equitable relief to prevent or
cease a breach of Sections 6, 7, or 8 of this Agreement without further proof of
harm and entitlement; that the terms of this Agreement, if enforced by the
Company, will not unduly impair your ability to earn a living

- 11 -



--------------------------------------------------------------------------------



 



or pursue your vocation; and further, that the Company may cease paying any
compensation and benefits under Section 9 if you fail to comply with this
Agreement, without restricting the Company from other legal and equitable
remedies. The parties agree that the prevailing party in litigation concerning a
breach of this Agreement shall be entitled to all costs and expenses (including
reasonable legal fees and expenses) which it incurs in successfully enforcing
this Agreement and in prosecuting or defending any litigation (including
appellate proceedings) concerning a breach of this Agreement.
          (b) Except for actions brought under Section 9(b) of this Agreement,
the parties agree that jurisdiction and venue in any action brought pursuant to
this Agreement to enforce its terms or otherwise with respect to the
relationships between the parties shall properly lie in either the United States
District Court for the Southern District of Ohio, Eastern Division, Columbus,
Ohio, or the Court of Common Pleas of Franklin County, Ohio. Such jurisdiction
and venue is exclusive, except that the Company may bring suit in any
jurisdiction and venue where jurisdiction and venue would otherwise be proper if
you may have breached Sections 6, 7, or 8 of this Agreement. The parties further
agree that the mailing by certified or registered mail, return receipt
requested, of any process required by any such court shall constitute valid and
lawful service of process against them, without the necessity for service by any
other means provided by statute or rule of court.
     11. Exit Interview. Prior to Employment Separation, you shall attend an
exit interview if desired by the Company and shall, in any event, inform the
Company at the earliest possible time of the identity of your future employer
and of the nature of your future employment.
     12. No Waiver. Any failure by the Company to enforce any provision of this
Agreement shall not in any way affect the Company’s right to enforce such
provision or any other provision at a later time.
     13. Saving. If any provision of this Agreement is later found to be
completely or partially unenforceable, the remaining part of that provision of
any other provision of this Agreement shall still be valid and shall not in any
way be affected by the finding. Moreover, if any provision is for any reason
held to be unreasonably broad as to time, duration, geographical scope, activity
or subject, such provision shall be interpreted and enforced by limiting and
reducing it to preserve enforceability to the maximum extent permitted by law.
     14. No Limitation. You acknowledge that your employment by the Company may
be terminated at any time by the Company or by you with or without cause in
accordance with the terms of this Agreement. This Agreement is in addition to
and not in place of other obligations of trust, confidence and ethical duty
imposed on you by law.
     15. Governing Law. This Agreement shall be interpreted and enforced in
accordance with the laws of the State of Ohio without reference to its choice of
law rules.
     16. Final Agreement. This Agreement replaces any existing agreement between
you and the Company relating to the same subject matter and may be modified only
by an agreement in writing signed by both you and a duly authorized
representative of the Company.

- 12 -



--------------------------------------------------------------------------------



 



     17. Further Acknowledgments. YOU ACKNOWLEDGE THAT YOU HAVE RECEIVED A COPY
OF THIS AGREEMENT, THAT YOU HAVE READ AND UNDERSTOOD THIS AGREEMENT, THAT YOU
UNDERSTAND THIS AGREEMENT AFFECTS YOUR RIGHTS, AND THAT YOU HAVE ENTERED INTO
THIS AGREEMENT VOLUNTARILY.

              Commercial Vehicle Group, Inc.
 
       
 
  By:        /s/ Chad M. Utrup
 
            Name: Chad Utrup     Title:   VP of Finance & CFO
 
            EXECUTIVE:
 
                      /s/ Jim Williams                     Jim Williams    
          Vice President of Human Resources

- 13 -